 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM, : No. 3:18cv1532
Petitioner :
(Judge Munley)
V. :
: (Magistrate Judge Saporito)
DAVID J. EBBERT, :
Respondent

 

 

AND NOW, to wit, this — of May 2019, we have before us for

 

disposition Magistrate Judge Joseph F. Saporito’s report and recommendation,
which proposes that Petitioner Anthony Moneyham’s pro se petition for a wit of
habeas corpus be denied because petitioner’s claim is barred by procedural
default. Specifically, the magistrate judge found that the petitioner failed to
properly exhaust his administrative remedies, failed to demonstrate that he was
precluded from doing so by some external factor, and failed to show any actual
prejudice.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or manifest injustice. Feb. R. Civ. P. 72(B) 1983 Advisory Committee

Notes (“When no timely objection is filed, the court need only satisfy itself that

 
 

there is no clear error on the face of the record to accept the recommendation’);

see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.

1983).
After a careful review, we find neither clear error on the face of the record

nor manifest injustice, and therefore, we shall adopt the report and

recommendation. It is hereby ORDERED as follows:

1. The magistrate judge’s report and recommendation (Doc. 11) is
ADOPTED;

2. The instant petition for a writ of habeas corpus (Doc. 1) is DENIED and
DISMISSED WITHOUT PREJUDICE;

3. Based upon the reasoning in the report and recommendation, we
decline to issue a certificate of appealability. See 28 U.S.C. § 2253(c)
and 3d Cir. LAR. 22; and

4. The Clerk of Court is directed to CLOSE this case.

BY THE COURT:
LEE a

JUBGE JAM UNLEY
United Sta rict Court

 

 

 

 

 
